By the Court.

Stephens, J.,
delivering the opinion.
This was an appeal under the Pauper Law by a trustee. We think that the appeal was properly dismissed upon the ground, that the affidavit did not state that his inability to give security arose from the poverty of the trust estate. It *965stated that he was unable from his own poverty. If he had given security, it would have been as trustee, the security undertaking, not for him, but for the estate; and we don’t see what his individual poverty had to do with the matter.The security would have become responsible for nothing but the eventual solvency of the estate, which might depend, to be sure, upon the fidelity of the trustee, but not at all upon his riches.
Judgment affirmed.